Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION
This is the first action on the merits. Claims 1-20 are currently pending and addressed below.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/25/2019 has been considered by the examiner. 

              
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 5 and 15 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.

Regarding claim 5, recites, “…to compare the user destination with a second destination of a second user and to assign the first seat next to a seat of the second user when the destination and the second destination are within a distance threshold”, in line 3.  There is insufficient antecedent basis for this limitation in the claim. Examiner notes it is unclear if the term “the destination” is the same as “the user destination.

Regarding claim 15, recites, “…comparing the user destination with a second destination of a second user and to assign the first seat next to a seat of the second user when the destination and the second destination are within a distance threshold”, in line 3.  There is insufficient antecedent basis for this limitation in the claim. Examiner notes it is unclear if the term “the destination” is the same as “the user destination.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious 


Claims 1-4, 6, 10-14, 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Rander (US 20170285642 A1), in the view of Childress (US9611042 B1) hereinafter referred to as Rander and Childress, respectively.

Regarding claim 1, Rander discloses that a system, comprising a computer programmed to: identify a user destination based on received location information from a user ([see at least 0031 and 0075], “…transport facilitation system 100 can include a data analyzer 150 that can receive accelerometer data 181 and location data (e.g., GPS data 183) from user devices 195”, “request 367 can trigger the mobile computing device 300 to begin transmitting accelerometer data 352 and location data 362 from an inertial measurement unit 350 and GPS unit or module 360 of the mobile computing device 300. The transport facilitation system 399 can analyze the location data 362 and the accelerometer data 352 to determine a set of user attributes 317 for the user in order to configure a seat of the selected AV accordingly, as described herein”); 

 	assign to the user a first seat in a vehicle based on the user destination; ([see at least 0049, 0081, 0097 and 0104], “the transport facilitation system 100 can transmit route commands to route the selected AV 109 (or service vehicle) such that the AV 109 (or service vehicle) picks up the user with the assigned seat corresponding to the road curb at the pick-up location”, “ While the AV 200 autonomously drives to the drop-off destination, the AV 200 can monitor the user's position within the AV 200 (650). In one aspect, the AV 200 can monitor the user's position using seat sensors (652) … Additionally or alternatively still, the AV 200 can dynamically adjust seat temperature settings based on the user's location within the AV 200 (665). When the AV 200 arrives at the destination (e.g., a drop-off location) (670) …”, “the transport facilitation system 100 can transmit a route command to the selected AV 109 indicating route information to pick-up the user on a curbside corresponding to the assigned and/or pre-configured seat (535). For example, the pick-up location can include a street side, which the transport facilitation system 100 can utilize to route the AV 109 and/or assign a particular seat to the user such that the seat side matches the street side in order to avoid having the user walk around to the road traffic side of the AV 109.”).
Rander does not explicitly disclose move at least one of the first seat and a second seat in the vehicle upon user entry until a distance between the first seat ((see at least Col1, line 62 to Col 2 line 3 and Col 4 line 35 to Col 5 line 6), “detecting an action at a door … and modifying a seat in the exit row based on the detecting the action at the door. The modifying the seat includes at least one of: automatically deploying a latch in an armrest of the seat … automatically rotating a distal end of the armrest downward; and automatically moving the seat to increase a size of an egress path of the exit row.  FIG. 6, the seats of the exit row 25 and/or the seats of the row 24 immediately forward of the exit row 25 may be moved along the floor 14 to increase the size of the egress path 28” , “based on the sensor 52 detecting the action at the door 18 as already described herein … an actuator may be configured to cause the seats 30′ of exit row 25 to move in an aft direction along the tracks 75, e.g., from first position 81 to second position 82. Additionally, or alternatively, based on the sensor 52 detecting the action at the door 18 as described herein, an actuator may be configured to cause the seats 30 of exit row 24 to move in a forward direction along the tracks 74, e.g., from first position 91 to second position 92.”). 
Both Rander and Childress are analogous art and teach adjusting a vehicle seat. However, only Childress explicitly teaches move at least one of the first 
Thus, it would have been obvious to one having ordinary skill in the art to the effective filing date of the claimed invention to move a seat along the floor to increase the size of an egress path until a distance between the first seat and the second seat is greater than a distance threshold, as taught by Childress. Doing so improves self-help exits meaning that in an emergency egress the passengers seated immediately adjacent to the exit will be responsible for assessing external hazards and opening the door of the exit. (With regard to this reasoning, see at least Childress, Col 1, lines 11-14).

Regarding claim 2, Rander discloses all the limitations stated above in claim 1, however, Rander does not explicitly disclose that the system of claim 1, wherein the computer is further programmed to move a third seat in the vehicle upon user entry.
Childress teaches that the system of claim 1, wherein the computer is further programmed to move a third seat in the vehicle upon user entry.  ((See at least Childress, Col 4, line 55- 62 and Col 5, Ln 39-50) “detection the action at the door 18 as already described herein... Aspects of a system of a system in accordance with embodiment of the present invention…in Fig 6. the seat exit row 25 and/or the seats of the row 24 immediately forward of the exit row 25 may be moved along the floor 14 to increase the size of the egress path 28”, “based on the detecting the action at the door at step 801, the system automatically modifies a seat in the vehicle... moving the seat along the floor to increase the size of an egress path...the seat may be accomplished using an electronic-based controller and one or more actuators...the exit row adjacent the exit includes more than one seat”). 
Both Rander and Childress are analogous art and teach vehicle seat operation system. However, only Childress explicitly teaches to move a third seat in the vehicle upon user entry. Thus, it would have been obvious to one having ordinary skill in the art to the effective filing date of the claimed invention to move a seat along the floor to increase the size of an egress path in the vehicle, as taught by Childress. Doing so improves self-help exits meaning that in an emergency egress the passengers seated immediately adjacent to the exit will be responsible for assessing external hazards and opening the door of the exit. (With regard to this reasoning, see at least Childress, Col 1, lines 11-14).

Regarding claim 3, Rander discloses that the system of claim 1, wherein the computer is further programmed to assign a plurality of respective seats to each of a plurality of users ([see at least 0014, 0081, 0084, 0096 and 0101], “the transport facilitation system 100 assigns the seat to the user based on availability (e.g., for pooled rides). In other examples, a default seat may be assigned (e.g., the front left seat) based on convention or rider preference. According to implementations described herein, the transport facilitation system 100 can transmit a seat confirmation to the user device 195 indicating the assigned and/or pre-configured seat (530).”, “In variations, the AV 200 can accept the invitation 213, which can comprise a carpooling request or a single use request (605). For carpooling examples, the AV 200 can transport additional passengers and can be routed to several locations to pick-up and drop off passengers on a dynamically calculated route (e.g., by route planner 222).”


Regarding claim 4, Rander discloses all the limitations stated above in claim 1, however, Rander does not explicitly disclose “the system of claim 1, wherein the computer is further programmed to move the second seat along a track in the vehicle.”
Childress teaches that the system of claim 1, wherein the computer is further programmed to move the second seat along a track in the vehicle. ((See at least  Col 4, line 55- 67 and Col 5, Ln 39-50) “detection the action at the door 18 as already described herein... Aspects of a system of a system in accordance with embodiment of the present invention…in Fig 6. the seat exit row 25 and/or the seats of the row 24 immediately forward of the exit row 25 may be moved along the floor 14 to increase the size of the egress path 28. For example, the seats 30 of row 24 may be connected to the floor 14 by tracks 74, and the seats 30′ of exit row 25 may be connected to the floor 14 by tracks 75. In embodiments, based on the sensor 52 detecting the action at the door 18 as described herein, an actuator may be configured to cause the seats 30′ of exit row 25 to move in an aft direction along the tracks 75, e.g., from first position 81 to second position 82. Additionally or alternatively, based on the sensor 52 detecting the action at the door 18 as described herein, an actuator may be configured to cause the seats 30 of exit row 24 to move in a forward direction along the tracks 74, e.g., from first position 91 to second position 92.”, “the actuator 94 and track 75 may comprise... rack and pinion gear system... based on the detecting the action at the door at step 801, the system automatically modifies a seat in the vehicle... moving the seat along the floor to increase the size  of an egress path...the seat may be accomplished using an electronic-based controller and one or more actuators...the exit row adjacent the exit includes more than one seat ”).  
Both Rander and Childress are analogous art, and teach vehicle seat operation system. However, only Childress explicitly teaches to move the second seat along a track in the vehicle. Thus, it would have been obvious to one having ordinary skill in the art to the effective filing date of the claimed invention to improve that the system automatically modifies a seat in the vehicle and moves the seat along the floor to increase the size, as taught by Childress. Doing so improves self-help exits meaning that in an emergency egress the passengers seated immediately adjacent to the exit will be responsible for assessing external hazards and opening the door of the exit. (With regard to this reasoning, see at least Childress, Col 1, lines 11-14)

Regarding claim 6, Rander discloses all the limitations stated above in claim 1, however, Rander does not explicitly disclose “the system of claim 1, wherein the 
Childress teaches “the system of claim 1, wherein the computer is further programmed to move the first seat and the second seat to respective original positions upon closing of a vehicle door.” (See at least Col 5, Ln 5-50 and Col 1, line 62 - col 2 line 3, and col 4 line 35 to col 5 line 6) “the seat 30 of exit row 24 to move in a forward direction along the tracks 74 ...from first position 91 to second position 92... an actuator 94 that move the seats along the floor 14 may be provided control signals by the same controller C ... The actuator 94 and track 75 may comprise... rack and pinion gear system ...   based on the detecting the action at the door at step 801, the system automatically modifies a seat in the vehicle... moving the seat along the floor to increase the size of an egress path...the seat may be accomplished using an electronic-based controller and one or more actuators...the exit row adjacent the exit includes more than one seat.”, “detecting an action at a door; and modifying a seat in the exit row bases on the detecting the action at the door. The modifying the seat includes automatically moving the seat to increase a size of an egress path of the exit row; the seat of the exit row 25 and/or the seat of the row 24 immediately forward of the action at the exit door 18 as described herein, an actuator may be configured to cause the seats 30' of exit row 25 to move; move on a forward direction along the tracks 74, e.g. from first position 91 to second position 92”). 
 

Regarding claim 10, Rander discloses all the limitations stated above in claim 1, however, Rander does not explicitly disclose “the system of claim 1, wherein the computer is further programmed to determine a clearance distance and to move the second seat until the distance between the first seat and the second seat is at least the clearance distance.”
Childress teaches “the system of claim 1, wherein the computer is further programmed to determine a clearance distance and to move the second seat until the distance between the first seat and the second seat is at least the clearance distance.” ((See at least Col 4, line 55- 67 and Col 1, line 62 - col 2 line 3, and col 4 line 35 to col 5 line 6) “in Fig 6. the seat exit row 25 and/or the seats of the row 24 immediately forward of the exit row 25 may be moved along the floor 14 to increase the size of the egress path 28. For example, the seats 30 of row 24 may be connected to the floor 14 by tracks 74, and the seats 30′ of exit row 25 may be connected to the floor 14 by tracks 75. In embodiments, based on the sensor 52 detecting the action at the door 18 as described herein, an actuator may be configured to cause the seats 30′ of exit row 25 to move in an aft direction along the tracks 75, e.g., from first position 81 to second position 82. Additionally, or alternatively, based on the sensor 52 detecting the action at the door 18 as described herein, an actuator may be configured to cause the seats 30 of exit row 24 to move in a forward direction along the tracks 74, e.g., from first position 91 to second position 92.”, “detecting an action at a door; and modifying a seat in the exit row bases on the detecting the action at the door. The modifying the seat includes automatically moving the seat to increase a size of an egress path of the exit row; the seat of the exit row 25 and/or the seat of the row 24 immediately forward of the action at the exit door 18 as described herein, an actuator may be configured to cause the seats 30' of exit row 25 to move; move on a forward direction along the tracks 74, e.g. from first position 91 to second position 92”). 
 Both Rander and Childress are analogous art, and teach vehicle seat operation system. However, only Childress explicitly teaches to move the second seat until the distance between the first seat and the second seat is at least the clearance distance. Thus, it would have been obvious to one having ordinary skill 

Regarding claim 11, Rander teaches a method, comprising: identifying a user destination based on received location information from a user; (See at least [0031] and [0030]) “the transport facilitation system 100 can include a data analyzer 150 that can receive accelerometer data 181 and location data (e.g., GPS data 183) from user devices 195 to determine user attributes 153, such as an estimated height of a requesting user”, “for example, upon receiving a pick-up request 197 from a particular user device 195, the transport facilitation system 100 can access accelerometer data 181 and GPS data 183 …  to determine the requesting user's attributes 153, which may then be transmitted to the configuration engine 140. Based on the determine attributes 153 of the requesting user, the configuration engine 140 can determine a vehicle configuration set 188 to configure a passenger seat of the selected AV 109 in order to provide the requesting user with an optimal comfort setting when entering the selected AV 109.”). 

 ((See at least [0049] and [0104]) “the transport facilitation system 100 can transmit route commands to route the selected AV 109 (or service vehicle) such that the AV 109 (or service vehicle) picks up the user with the assigned seat corresponding to the road curb at the pick-up location.”, “While the AV 200 autonomously drives to the drop-off destination, the AV 200 can monitor the user's position within the AV 200 (650). In one aspect, the AV 200 can monitor the user's position using seat sensors (652) … Additionally or alternatively still, the AV 200 can dynamically adjust seat temperature settings based on the user's location within the AV 200 (665). When the AV 200 arrives at the destination (e.g., a drop-off location) (670) …”).
 Rander does not explicitly disclose that and moving at least one of the first seat and a second seat in the vehicle upon user entry until a distance between the first seat and the second seat is greater than a distance threshold. However, Childress teaches that and moving at least one of the first seat and a second seat in the vehicle upon user entry until a distance between the first seat and the second seat is greater than a distance threshold.   ([see at least Col1, line 62 to Col 2 line 3 and Col 4 line 35 to Col 5 line 6), “detecting an action at a door …  and modifying a seat in the exit row based on the detecting the action at the door. The modifying the seat includes at least one of: automatically deploying a latch in an armrest of the seat …  automatically rotating a distal end of the armrest downward; and automatically moving the seat to increase a size of an egress path of the exit row.  FIG. 6, the seats of the exit row 25 and/or the seats of the row 24 immediately forward of the exit row 25 may be moved along the floor 14 to increase the size of the egress path 28” , “based on the sensor 52 detecting the action at the door 18 as already described herein … an actuator may be configured to cause the seats 30′ of exit row 25 to move in an aft direction along the tracks 75, e.g., from first position 81 to second position 82. Additionally, or alternatively, based on the sensor 52 detecting the action at the door 18 as described herein, an actuator may be configured to cause the seats 30 of exit row 24 to move in a forward direction along the tracks 74, e.g., from first position 91 to second position 92.”). 
Both Rander and Childress are analogous art and teach adjusting a vehicle seat. However, only Childress explicitly teaches moving at least one of the first seat and a second seat in the vehicle upon user entry until a distance between the first seat and the second seat is greater than a distance threshold. 
Thus, it would have been obvious to one having ordinary skill in the art to the effective filing date of the claimed invention to move a seat along the floor to increase the size of an egress path until a distance between the first seat and the second seat is greater than a distance threshold, as taught by Childress. Doing so improves self-help exits meaning that in an emergency egress the passengers seated immediately adjacent to the exit will be responsible for assessing external hazards and opening the door of the exit. (With regard to this reasoning, see at least Childress, Col 1, lines 11-14).



Regarding claim 12, Rander discloses all the limitations stated above in claim 11, however, Rander does not explicitly disclose “moving a third seat in the vehicle upon user entry.” 
Childress teaches that the method of claim 11, further comprising moving a third seat in the vehicle upon user entry. ((See at least Col 5, Ln 39-50 and Col 4, line 55- 62) “detection the action at the door 18 as already described herein... Aspects of a system of a system in accordance with embodiment of the present invention…in Fig 6. the seat exit row 25 and/or the seats of the row 24 immediately forward of the exit row 25 may be moved along the floor 14 to increase the size of the egress path 28.”, “based on the detecting the action at the door at step 801, the system automatically modifies a seat in the vehicle... moving the seat along the floor to increase the size of an egress path...the seat may be accomplished using an electronic-based controller and one or more actuators...the exit row adjacent the exit includes more than one seat.”).
Both Rander and Childress are analogous art, and teach vehicle seat operation system. However, only Childress explicitly teaches that moving a third seat in the vehicle upon user entry. Thus, it would have been obvious to one having ordinary skill in the art to the effective filing date of the claimed invention to improve a seat in the vehicle moves along the floor for increasing the size of an egress path, as taught by Childress. Doing so improves self-help exits 

Regarding claim 13, Rander discloses that the method of claim 11, further comprising assigning a plurality of respective seats to each of a plurality of users. ([see at least 0014, 0081, 0084, 0096 and 0101], “the transport facilitation system 100 assigns the seat to the user based on availability (e.g., for pooled rides). In other examples, a default seat may be assigned (e.g., the front left seat) based on convention or rider preference. According to implementations described herein, the transport facilitation system 100 can transmit a seat confirmation to the user device 195 indicating the assigned and/or pre-configured seat (530).”, “In variations, the AV 200 can accept the invitation 213, which can comprise a carpooling request or a single use request (605). For carpooling examples, the AV 200 can transport additional passengers and can be routed to several locations to pick-up and drop off passengers on a dynamically calculated route (e.g., by route planner 222)”).


Regarding claim 14, Rander discloses all the limitations stated above in claim 11, however, Rander does not explicitly disclose “moving the second seat along a track in the vehicle.”
 ((See at least Col 4, line 55- 67 and Col 5, Ln 39-50) “detection the action at the door 18 as already described herein... Aspects of a system of a system in accordance with embodiment of the present invention…in Fig 6. the seat exit row 25 and/or the seats of the row 24 immediately forward of the exit row 25 may be moved along the floor 14 to increase the size of the egress path 28. For example, the seats 30 of row 24 may be connected to the floor 14 by tracks 74, and the seats 30′ of exit row 25 may be connected to the floor 14 by tracks 75. In embodiments, based on the sensor 52 detecting the action at the door 18 as described herein, an actuator may be configured to cause the seats 30′ of exit row 25 to move in an aft direction along the tracks 75, e.g., from first position 81 to second position 82. Additionally or alternatively, based on the sensor 52 detecting the action at the door 18 as described herein, an actuator may be configured to cause the seats 30 of exit row 24 to move in a forward direction along the tracks 74, e.g., from first position 91 to second position 92.”, “actuator 94 and track 75 may comprise... rack and pinion gear system... based on the detecting the action at the door at step 801, the system automatically modifies a seat in the vehicle... moving the seat along the floor to increase the size  of an egress path...the seat may be accomplished using an electronic-based controller and one or more actuators...the exit row adjacent the exit includes more than one seat.”). 


Regarding claim 16, Rander discloses all the limitations stated above in claim 11, however, Rander does not explicitly disclose “moving at least one of the first seat and the second seat to respective original positions upon closing of a vehicle door.”
Childress teaches the method of claim 11, further comprising moving at least one of the first seat and the second seat to respective original positions upon closing of a vehicle door. ((See at least Col 5, Ln 5-50 and Col 1, line 62 - col 2 line 3, and col 4 line 35 to col 5 line 6) “the seat 30 of exit row 24 to move in a forward direction along the tracks 74 ...from first position 91 to second position 92... an actuator 94 that move the seats along the floor 14 may be provided control signals by the same controller C ... The actuator 94 and track 75 may comprise... rack and pinion gear system ...   based on the detecting the action at the door at step 801, the system automatically modifies a seat in the vehicle... moving the seat along the floor to increase the size of an egress path...the seat may be accomplished using an electronic-based controller and one or more actuators...the exit row adjacent the exit includes more than one seat”, “ detecting an action at a door; and modifying a seat in the exit row bases on the detecting the action at the door. The modifying the seat includes automatically moving the seat to increase a size of an egress path of the exit row; the seat of the exit row 25 and/or the seat of the row 24 immediately forward of the action at the exit door 18 as described herein, an actuator may be configured to cause the seats 30' of exit row 25 to move; move on a forward direction along the tracks 74, e.g. from first position 91 to second position 92.”).
Both Rander and Childress are analogous art, and teach vehicle seat operation system. However, only Childress explicitly teaches that moving at least one of the first seat and the second seat to respective original positions upon closing of a vehicle door. Thus, it would have been obvious to one having ordinary skill in the art to the effective filing date of the claimed invention to modify seats to move along the floor in the vehicle and may include automatically modifying all the seats in the exit row, as taught by Childress. Doing so improves self-help exits meaning that in an emergency egress the passengers seated immediately adjacent to the exit will be responsible for assessing external hazards and opening the door of the exit. (With regard to this reasoning, see at least Childress, Col 1, lines 11-14).  

Regarding claim 20, Rander discloses all the limitations stated above in claim 11, however, Rander does not explicitly disclose “to respective original positions upon closing of a vehicle door.”
Childress teaches “the method of claim 11, further comprising determining a clearance distance and moving the second seat until a distance between the first seat and the second seat is at least the clearance distance.” ((See at least, Col 4, line 55- 67 and Col 1, line 62 - col 2 line 3, and col 4 line 35 to col 5 line 6) “detection the action at the door 18 as already described herein... Aspects of a system of a system in accordance with embodiment of the present invention … in Fig 6. the seat exit row 25 and/or the seats of the row 24 immediately forward of the exit row 25 may be moved along the floor 14 to increase the size of the egress path 28. For example, the seats 30 of row 24 may be connected to the floor 14 by tracks 74, and the seats 30′ of exit row 25 may be connected to the floor 14 by tracks 75. In embodiments, based on the sensor 52 detecting the action at the door 18 as described herein, an actuator may be configured to cause the seats 30′ of exit row 25 to move in an aft direction along the tracks 75, e.g., from first position 81 to second position 82. Additionally, or alternatively, based on the sensor 52 detecting the action at the door 18 as described herein, an actuator may be configured to cause the seats 30 of exit row 24 to move in a forward direction along the tracks 74, e.g., from first position 91 to second position 92.”, “detecting an action at a door; and modifying a seat in the exit row bases on the detecting the action at the door. The modifying the seat includes automatically moving the seat to increase a size of an egress path of the exit row; the seat of the exit row 25 and/or the seat of the row 24 immediately forward of the action at the exit door 18 as described herein, an actuator may be configured to cause the seats 30' of exit row 25 to move; move on a forward direction along the tracks 74, e.g. from first position 91 to second position 92”). 
Both Rander and Childress are analogous art, and teach vehicle seat operation system. However, only Childress explicitly teaches that determining a clearance distance and moving the second seat until a distance between the first seat and the second seat is at least the clearance distance. Thus, it would have been obvious to one having ordinary skill in the art to the effective filing date of the claimed invention to modify a seat 25 in the exit row bases on the detecting the action at the door 18 and also to modify the seat includes automatically moving the seat to increase a size of an egress path 28 of user entry, as taught by Childress.  Doing so to improve self-help exits meaning that in an emergency egress the passengers seated immediately adjacent to the exit will be responsible for assessing external hazards and opening the door of the exit. (With regard to this reasoning, see at least Childress, Col 1, lines 11-14).  

Claims 7, 8, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Rander (US 20170285642 A1),  in view of Childress (US9611042 B1), and Penilla (US20150210287 A1), hereinafter referred to as Rander, Childress and Penilla, respectively. 

Regarding claim 7, Rander in view of Childress discloses all the limitations stated above in claim 1, however, Rander in view of Childress does not explicitly disclose “the system of claim 1, wherein the computer is further programmed to move at least one of the first seat and the second seat from respective original positions upon detecting a user device of the user entering the vehicle and to move at least one of the first seat and the second seat to the respective original positions upon detecting the user device within a distance threshold of the first seat.”
Penilla does teach “the system of claim 1, wherein the computer is further programmed to move at least one of the first seat and the second seat from respective original positions upon detecting a user device of the user entering the vehicle and to move at least one of the first seat and the second seat to the respective original positions upon detecting the user device within a distance threshold of the first seat.” ((See at least, [0081] and [0234]) “Penilla teaches that in some embodiments, when a passenger sits in car seat, such as a front passenger seat, the device of the passenger pairs to the vehicle in guest mode. In guest mode, the passenger is provided with access to certain features of the car. For example, the user can select to heat the seat, change the air settings, adjust the seat to a specific setting (e.g., a GUI may show a subset of settings, pages of settings and/or controls) from which controls can be entered”, “Penilla also teaches that the same can be controlled for features such as air vents, which can allow users to custom set the temperature of their zone within the vehicle so that comfort can be improved for that particular passenger...Additionally, the vehicle controls can include seat positioning controls, which can allow the passenger to change the seat settings for his or her specific seat, by simply selecting the seat settings option in the user interface of his or her mobile device”). 
Both Rander in view of Childress and Penilla are analogous art, and from the same field to teach vehicle seat operation system. However, only Penilla explicitly teaches to move at least one of the first seat and the second seat from respective original positions upon detecting a user device of the user entering the vehicle and to move at least one of the first seat and the second seat to the respective original positions upon detecting the user device within a distance threshold of the first seat. Thus, it would have been obvious to one having ordinary skill in the art to the effective filing date of the claimed invention to change the seat settings for specific seat, by simply selecting the seat settings option in the user interface of his or her mobile device, as taught by Penilla. Doing so provides the ability to control other features of the seat, which may include heat seating or heat cooling functions. Other functions that can be controlled can include vehicle display data, which may be displayed on the main panel of the vehicle, see at least Penilla, Paragraph [0235], lines 5-10).

Regarding claim 8, Rander in view of Childress discloses all the limitations stated above in claim 1, however, Rander in view of Childress does not explicitly disclose “the system of claim 1, wherein the first seat includes an occupancy sensor and the computer is further programmed to, upon detecting the user with the occupancy sensor, move at least one of the first seat and the second seat.”
Penilla teaches “the system of claim 1, wherein the first seat includes an occupancy sensor and the computer is further programmed to, upon detecting the user with the occupancy sensor, move at least one of the first seat and the second seat.” ((See at least Penilla [0008], [0329] and [0044]) “Penilla teaches that an occupancy sensor of the vehicle is configured to interface with the one or more computers of the vehicle to identify occupancy of seats of the vehicle.”, “Penilla also teaches that … the user interface identifying one or more passenger seats of the vehicle that indicate occupancy as determined by a seat sensor of the vehicle, the data further requesting selection of an identified passenger seat occupied by the user that is associated with the wireless device; and sending data to the user interface providing filtered access to a subset of vehicle metrics and control settings, the subset of the vehicle metrics and control settings being for an environment associated with the identified passenger seat of the vehicle, wherein the method is executed by a processor”, “Penilla also teaches that Once the user leaves the vehicle, the settings may revert back to a normal starting setting. In some embodiments, passengers can move around and select different seats, which can function to automatically change the settings available to the current seat ID. Processor”). 
Both Rander in view of Childress and Penilla are analogous art, and teach vehicle seat operation system. However, only Penilla explicitly teaches that includes an occupancy sensor and the computer is further programmed to, upon detecting the user with the occupancy sensor, move at least one of the first seat and the second seat. Thus, it would have been obvious to one having ordinary skill in the art to the effective filing date of the claimed invention to an occupancy sensor of the vehicle is configured to interface with the one or more computers of the vehicle to identify occupancy of seats of the vehicle and selection of an identified passenger seat occupied by the user, as taught by Penilla. Doing so provides the ability to control other features of the seat, which may include heat seating, vehicle or heat cooling functions. Other functions that can be controlled can include vehicle display data, which may be displayed on the main panel of the vehicle, see at least Penilla, Paragraph [0235], lines 5-10). 

Regarding claim 17, Rander in view of Childress discloses all the limitations stated above in claim 11, however, Rander in view of Childress does not explicitly disclose “the method of claim 11, further comprising moving at least one of the first seat and the second seat from respective original positions upon detecting a user device of the user entering the vehicle and moving at least one of the first seat and the second seat to the respective original position upon detecting the user device within a distance threshold of the first seat.”
 from respective original positions upon detecting a user device of the user entering the vehicle and to move at least one of the first seat and the second seat to the respective original positions upon detecting the user device within a distance threshold of the first seat.” (See at least [0081] and [0234]) “in some embodiments, when a passenger sits in car seat, such as a front passenger seat, the device of the passenger pairs to the vehicle in guest mode. In guest mode, the passenger is provided with access to certain features of the car. For example, the user can select to heat the seat, change the air settings, adjust the seat to a specific setting (e.g., a GUI may show a subset of settings, pages of settings and/or controls) from which controls can be entered.”, “the same can be controlled for features such as air vents, which can allow users to custom set the temperature of their zone within the vehicle so that comfort can be improved for that particular passenger...Additionally, the vehicle controls can include seat positioning controls, which can allow the passenger to change the seat settings for his or her specific seat, by simply selecting the seat settings option in the user interface of his or her mobile device.”).
Both Rander in view of Childress and Penilla are analogous art, and teach vehicle seat operation system. However, only Penilla explicitly teaches that the computer is further programmed to move at least one of the first seat and the second seat from respective original positions upon detecting a user device of  

Regarding claim 18, Rander in view of Childress discloses all the limitations stated above in claim 11, however, Rander in view of Childress does not explicitly disclose “the method of claim 11, wherein the first seat includes an occupancy sensor and the method further includes, upon detecting the user with the occupancy sensor, moving at least one of the first seat and the second seat.”  
Penilla teaches “the method of claim 11, wherein the first seat includes an occupancy sensor and the method further includes, upon detecting the user with the occupancy sensor, moving at least one of the first seat and the second seat.” ((Also see at least [0008], [0329] and [0044]) “an occupancy sensor of the vehicle is configured to interface with the one or more computers of the vehicle to identify occupancy of seats of the vehicle.”, “… the user interface identifying one or more passenger seats of the vehicle that indicate occupancy as determined by a seat sensor of the vehicle, the data further requesting selection of an identified passenger seat occupied by the user that is associated with the wireless device; and sending data to the user interface providing filtered access to a subset of vehicle metrics and control settings, the subset of the vehicle metrics and control settings being for an environment associated with the identified passenger seat of the vehicle, wherein the method is executed by a processor.”, “Once the user leaves the vehicle, the settings may revert back to a normal starting setting. In some embodiments, passengers can move around and select different seats, which can function to automatically change the settings available to the current seat ID. Processor.”). 
Both Rander in view of Childress and Penilla are analogous art, and teach vehicle seat operation system. However, only Penilla explicitly teaches that the first seat includes an occupancy sensor and the method further includes, upon detecting the user with the occupancy sensor, moving at least one of the first seat and the second seat. Thus, it would have been obvious to one having ordinary skill in the art to the effective filing date of the claimed invention to an occupancy sensor of the vehicle is configured to interface with the one or more computers of the vehicle to identify occupancy of seats of the vehicle and selection of an identified passenger seat occupied by the user, as taught by Penilla. Doing so provides the ability to control other features of the seat, which may include heat seating, vehicle or heat cooling functions. Other functions that .

Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Rander (US 20170285642 A1), in view of Childress (US9611042 B1), in further view of Buttolo (US20180039917 A1) hereinafter referred to as Rander and Buttolo, respectively. 

Regarding claim 5, Rander in view of Childress discloses all the limitations stated above in claim 1, however, Rander in view of Childress does not explicitly disclose “the system of claim 1, wherein the computer is further programmed to compare the user destination with a second destination of a second user and to assign the first seat next to a seat of the second user when the destination and the second destination are within a distance threshold.”
Buttolo teaches “the system of claim 1, wherein the computer is further programmed to compare the user destination with a second destination of a second user and to assign the first seat next to a seat of the second user when the destination and the second destination are within a distance threshold.” ((See at least [0018], [0019], [0030] and [0058]) “Buttolo does teach that for vehicles equipped with individual displays associated with particular seating locations, the display at the seating area may display the passenger name and route/destination. In at least one embodiment, the passenger personal device may use augmented reality to display an overlay of the vehicle indicating the assigned/reserved seating arrangement, the selected route, and other pertinent information/instructions …”, “the passenger is moving away from the vehicle/luggage by a predetermined distance or for a predetermined time, for example. The vacated seating area may then be marked as available for another passenger/route. All this happens completely transparent to the user.”, “in one embodiment, … Temporary data may include various sensor data collected for a particular user, trip, route, etc. that may be communicated to one or more cloud-based services for use in determining passenger accessory settings, preferred seating location, frequently traveled routes, destinations, pick-up locations, etc. associated with a particular ride-sharing passenger. The temporary data may then be deleted or overwritten after communication to other computers within the network”, “scheduling of a ride-sharing event 402 may include a passenger connecting to a remote server to schedule a ride as represented at 410. The passenger may indicate personal preferences for seating location and associated available accessory or component settings as indicated at 412. Reservation or scheduling may also include a desired pick-up location and time, destination location and/or arrival time, type of vehicle, driver rating, etc. The remote server may compare the requested reservation parameters with available ride-sharing vehicles to determine a matching vehicle preference as represented at 414. One or more available options may be presented to the user for selection based on partial or complete matches. If there are no matching vehicles, the process may return to step 412 for the user to modify preference settings. The user may select a matching vehicle and reserve a seat as represented at 416. The system or method then continues with passenger pickup as represented by blocks 404.”).

Both Rander in view of Childress and Buttolo are analogous art, and teach vehicle seat operation system. However, only Buttolo explicitly teaches to compare the user destination with a second destination of a second user and to assign the first seat next to a seat of the second user when the destination and the second destination are within a distance threshold. Thus, it would have been obvious to one having ordinary skill in the art to the effective filing date of the claimed invention to the vehicle indicating the assigned/reserved seating arrangement, the selected route, Reservation or scheduling may also include a desired pick-up location and time, destination location and the user may select a matching vehicle and reserve a seat as represented at 416, as taught by Buttolo. Doing so to allow drivers and passengers to share vehicle and travel costs (e.g. BLA BLA CAR, ZIMRIDE, etc.). In the foreseeable future, people will be able to schedule an autonomous vehicle pick-up and drop-off using a personal mobile device (smartphone, tablet, computer, wearable, etc. (see at least Buttolo, Paragraph [0002]).

Regarding claim 15, , Rander in view of Childress discloses all the limitations stated above in claim 11, however, Rander in view of Childress does not  
Buttolo teaches “ the method of claim 11, further comprising comparing the user destination with a second destination of a second user and assigning the first seat next to a seat of the second user when the destination and the second destination are within a distance threshold.” ((See at least [0018], [0019], [0030] and [0058]) “for vehicles equipped with individual displays associated with particular seating locations, the display at the seating area may display the passenger name and route/destination. In at least one embodiment, the passenger personal device may use augmented reality to display an overlay of the vehicle indicating the assigned/reserved seating arrangement, the selected route, and other pertinent information/instructions “, “the passenger is moving away from the vehicle/luggage by a predetermined distance or for a predetermined time, for example. The vacated seating area may then be marked as available for another passenger/route. All this happens completely transparent to the user.”, “in one embodiment, … Temporary data may include various sensor data collected for a particular user, trip, route, etc. that may be communicated to one or more cloud-based services for use in determining passenger accessory settings, preferred seating location, frequently traveled routes, destinations, pick-up locations, etc. associated with a particular ride-sharing passenger. The temporary data may then be deleted or overwritten after communication to other computers within the network”, “scheduling of a ride-sharing event 402 may include a passenger connecting to a remote server to schedule a ride as represented at 410. The passenger may indicate personal preferences for seating location and associated available accessory or component settings as indicated at 412. Reservation or scheduling may also include a desired pick-up location and time, destination location and/or arrival time, type of vehicle, driver rating, etc. The remote server may compare the requested reservation parameters with available ride-sharing vehicles to determine a matching vehicle preference as represented at 414. One or more available options may be presented to the user for selection based on partial or complete matches. If there are no matching vehicles, the process may return to step 412 for the user to modify preference settings. The user may select a matching vehicle and reserve a seat as represented at 416. The system or method then continues with passenger pickup as represented by blocks 404.”). 
Both Rander in view of Childress and Buttolo are analogous art, and from the same field to teach vehicle seat operation system. However, only Buttolo explicitly teaches that comparing the user destination with a second destination of a second user and assigning the first seat next to a seat of the second user when the destination and the second destination are within a distance threshold. Thus, it would have been obvious to one having ordinary skill in the art to the effective filing date of the claimed invention to the vehicle indicating the . 

Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Rander (US 20170285642 A1), in the view of Lindsay (US9805388 B1), hereinafter referred to as Rander, and Lindsay, respectively.

Regarding claim 9, Rander in view of Childress discloses all the limitations stated above in claim 1, however, Rander in view of Childress does not explicitly disclose “the system of claim 1, wherein the computer is further programmed to stop the vehicle at a plurality of predetermined stops and to assign the first seat based on one of the predetermined stops.”
Lindsay teaches that the system of claim 1, wherein the computer is further programmed to stop the vehicle at a plurality of predetermined stops and to assign the first seat based on one of the predetermined stops. ((See at least Col.6, L 41-60) “FIG. 4 depicts a flowchart for providing seat positioning modifications, according to embodiments described herein. As illustrated in block 480, a first number of passengers that are entering the vehicle 100 may be determined. As discussed above, the number of passengers may be determined according to any of a plurality of different mechanisms and may change at one or more stops of the vehicle 100. In block 482, a first arrangement of the movable seats 112a-112e may be determined. Based on the number of passengers, preference data for each of the passengers, and/or other information, a default arrangement may be established and the movable seats 112a-112e may be arranged accordingly. In block 484, an external triggering event may be determined. The external triggering event may include a user preference, an impending collision, and/or other external triggering event that would cause a desire to move at least one of the movable seats 112a-112e. In block 486, the movable seats 112a-112e may be rearranged to a second arrangement, according to a predetermined response to the external triggering event.”). 
Both Rander in view of Childress and Lindsay are analogous art, and from the same field to teach vehicle seat operation system. However, only Lindsay explicitly teaches that to stop the vehicle at a plurality of predetermined stops and to assign the first seat based on one of the predetermined stops. Thus, it would have been obvious to one having ordinary skill in the art to the effective filing date of the claimed invention to passengers may be determined according to any of a plurality of different mechanisms and may change at one or more stops of the vehicle 100,and based on the number of passengers, preference data for each of the passengers, a default arrangement may be established and the a-112e may be arranged accordingly, as taught by Lindsay. Doing so seat positions in current vehicles are determined to allow a driver to properly operate the vehicle, as well as maximize use of the interior space of the vehicle. Specifically, the vehicle passengers are currently aligned facing the direction the vehicle typically drives. As a result, the passengers may sacrifice comfort, views, and amenities in an effort to maximize use of the interior space. While these current seat configurations may be conducive to human driven vehicles, autonomous vehicles provide new challenges and opportunities. (see at least Lindsay, Col.1, lines 15-25).

Regarding claim 19, Rander in view of Childress discloses all the limitations stated above in claim 11, however, Rander in view of Childress does not explicitly disclose “the method of claim 11, furt   her comprising stopping the vehicle at a plurality of predetermined stops and to assign the first seat based on one of the predetermined stops.”
Lindsay teaches that the method of claim 11, further comprising stopping the vehicle at a plurality of predetermined stops and to assign the first seat based on one of the predetermined stops.  ((See at least Col.6, L 41-60) “FIG. 4 depicts a flowchart for providing seat positioning modifications, according to embodiments described herein. As illustrated in block 480, a first number of passengers that are entering the vehicle 100 may be determined. As discussed above, the number of passengers may be determined according to any of a plurality of different mechanisms and may change at one or more stops of the vehicle 100. In block 482, a first arrangement of the movable seats 112a-112e may be determined. Based on the number of passengers, preference data for each of the passengers, and/or other information, a default arrangement may be established and the movable seats 112a-112e may be arranged accordingly. In block 484, an external triggering event may be determined. The external triggering event may include a user preference, an impending collision, and/or other external triggering event that would cause a desire to move at least one of the movable seats 112a-112e. In block 486, the movable seats 112a-112e may be rearranged to a second arrangement, according to a predetermined response to the external triggering event.”).
Both Rander in view of Childress and Lindsay are analogous art, and teach vehicle seat operation system. However, only Lindsay explicitly teaches that stopping the vehicle at a plurality of predetermined stops and to assign the first seat based on one of the predetermined stops.  Thus, it would have been obvious to one having ordinary skill in the art to the effective filing date of the claimed invention to passengers may be determined according to any of a plurality of different mechanisms and may change at one or more stops of the vehicle 100,and based on the number of passengers, preference data for each of the passengers, a default arrangement may be established and the movable seats 112a-e may be arranged accordingly, as taught by Lindsay. Doing so seat positions in current vehicles are determined to allow a driver to properly operate the vehicle, as well as maximize use of the interior space of the vehicle. Specifically, the vehicle passengers are currently aligned facing the direction the vehicle typically drives. As a result, the passengers may sacrifice comfort, views, and amenities in an effort to maximize use of the interior space. While these current seat configurations may be conducive to human driven vehicles, autonomous vehicles provide new challenges and opportunities. (see at least Lindsay, Col.1, lines 15-25).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER CHAO whose telephone number is (571) 272-3318. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 571-272-1516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/Christopher Chao/Examiner, Art Unit 4123                                                                                                                                                                                                        
/YAZAN A SOOFI/Primary Examiner, Art Unit 3668